DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 04/13/2022 have been entered. 

Status of Claims
	Claims 1-6, 8-13, 15-18, and 20-23 remain pending in the application, with claims 1-6 and 21-23 being examined and claims 8-13, 15-18, and 20 remaining withdrawn pursuant to the election to the restriction filed 11/12/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the capillary is not in fluidic communication with the body” on the last line. It is not seen in the specification where this negative limitation is recited. Further, it is unclear from the instant drawings if the capillary 18 is not in fluidic communication with the body 14. The arrow pointing to the body 14 appears to be pointing to the device as a whole, where it would be understood that the capillary would be in fluid communication with the entire body 14, as air is a fluid and the opening of the capillary would therefore be in fluidic communication with the body. 
Further, it is understood from the instant specification [0053] that the general procedure of using the device involves collecting a liquid sample in capillary 18, and inserting the dispensing device 10 into a reaction chamber 58 of a reaction vessel where liquid sample is dispensed from the capillary into the reaction chamber 58 of the reaction vessel 54. As further described by [0053], after the conclusion of the diagnostic assay, the reaction vessel 54 is then inverted to allow the volume of liquid waste to come into contact with the openings 50. As fluid is traveling out of the capillary 18, into the reaction vessel 54, and then into the micro-cavities that are on the body, it is not understood how the capillary is not in fluid communication with the body. Since if the capillary and body are not in fluid communication with each other, it is understood that therefore it would not be possible for fluid to travel from capillary to the openings 50 on the body. 
Claims 2-6 and 21-23 are rejected by virtue of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cobian (US-2011/0179887-A1).
Regarding claim 1, Cobian teaches a liquid test sample dispensing and waste collection device (sample acquisition device 10) ([0028], Figure 1), comprising: 
a capillary (stem 12) for collecting a patient's liquid test sample and dispensing the patient's liquid test sample into a reaction vessel for the conductance of at least one diagnostic assay ([0028], Figure 1); 
[0031] states that stem 12 (capillary) is grasped by a user to place the body 14 in contact with a sample source. [0063] states stem 12 (capillary) may define an inner lumen that is in fluid communication with apertures 16 (micro-cavities), where rinse fluid may be introduced into the inner lumen defined by stem 12 (capillary) into body 14 which would allow fluid to flow through apertures 16 (micro-cavities). Therefore, the stem 12 (capillary) allows the user to collect a sample as well as dispense the sample ([0031], [0063]). Further, as the stem 12 has a fluid that may be dispensed, it is understood that there will be some amount of capillary action occurring within the stem 12, as such the stem 12 is understood to be a capillary. [0030] states that the sample acquisition device 10 (liquid test sample dispensing device) may have the sample collected undergo procedures such as DNA sequencing and/or detection, diagnostic or analytical procedures, chemical, biological or biochemical reactions. [0060] describes the technique seen in Figure 4 where after the collection of the sample, the body 14 is submerged in a buffer solution where the buffer solution may include “… reagents or other chemicals that react with the sample, e.g., as apart of a sample analysis process.”
a body (body 14) for collecting liquid waste, the body (14) comprising at least one side, a first end, a second end, and a plurality of micro-cavities (apertures 16), wherein the plurality of micro- cavities (16) is formed in the at least one side of the body (14), further wherein each micro- cavity (16) of the plurality of micro-cavities (16) comprises an opening located on an outer portion of the at least one side of the body (14), the plurality of micro-cavities (16) being substantially located between the first end and the second end of the body (14), and wherein liquid waste from the at least one diagnostic assay flows into at least one of the micro-cavities (16) and is retained therein ([0028], [0037], Figure 1); and 
It is seen in Figure 1 that body 14 has at least one side, as well as a first end and a second end, where there is a stem 12 that extends from the second end of the body 14 and it is understood that the first end is opposite to the second end. [0037] states that the apertures 16 (micro-cavities) are distributed across a rounded surface 15 of body 14, seen in Figure 1. The outer surface 15 (at least one side) has a plurality of apertures 16 (micro-cavities) located between the first and second end of the body 14, where the aperture 16 (micro-cavities) openings are located on the outer surface 15 of the body 14.  
wherein the capillary (12) is not in fluidic communication with the body (14).
	It is stated by [0063] that the stem 12 (capillary) may define an inner lumen that is in fluid communication with apertures 16 (micro-cavities), where rinse fluid may be introduced into the inner lumen defined by stem 12 (capillary) into body 14 which would allow fluid to flow through apertures 16 (micro-cavities). [0064] further states that a compartment would be coupled to the end of the stem 12 (capillary) from body 14, where the compartment holds the rinse fluid, where the compartment can include a mechanism to retain the rinse fluid in the compartment until release is desired, such as a valve. It is understood that with a valve, it will prevent fluid from traveling through the stem 12 (capillary) to the body 14, and therefore the two components will not be in fluid communication with each other until the valve is released. 
	Note: recitation of “for collecting a patient's liquid test sample and dispensing the patient's liquid test sample into a reaction vessel for the conductance of at least one diagnostic assay” and “wherein liquid waste from the at least one diagnostic assay flows into at least one of the micro-cavities and is retained therein” are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Cobian and the apparatus of Cobian is capable of collecting a patient’s liquid test sample and dispensing the sample, and body capable of retaining liquid waste. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Cobain (see MPEP §2114).
Regarding claim 2, Cobian further teaches wherein the patient's liquid test sample is selected from the group consisting of whole blood and urine.
As stated by [0006], the body of the sample acquisition device is placed in contact with a sample source, where the sample may be a liquid. [0029] further states that apertures 16 (micro-cavities) receive sample particles by capillary action, where the sample may come from a patient’s wound. 
Note: recitation that the “… liquid test sample is selected from the group consisting of whole blood and urine.” does not provide additional structure to the liquid test sample dispensing device, and as such so long as the device of Cobian is capable of being used with whole blood and urine, the prior art will read on the limitations of the claim.
Regarding claim 3, Cobian further teaches wherein the at least one diagnostic assay is a glycated hemoglobin diagnostic assay and/or a creatinine diagnostic assay.
[0030] recites: “The sample acquired via sample acquisition device 10 may be utilized for any suitable purpose… Other example procedures that may be conducted with the sample acquired via sample acquisition device 10 includes preparation of a biological sample for, for example, DNA sequencing, and/or detection, diagnostic or analytical procedures, chemical, biological or biochemical reactions, and the like.” 
Note: recitation that “… the diagnostic assay is a glycated hemoglobin diagnostic assay and/or a creatinine diagnostic assay.” does not provide any additional structure to the liquid test sample dispensing device, and as such so long as the device of Cobian is capable of being used with either a glycated hemoglobin diagnostic assay or creatinine diagnostic assay, the prior art will read on the limitations of the claim. 
Regarding claim 4, Cobain further teaches wherein the body (14) and the capillary (12) are constructed of a material selected from the group consisting of synthetic polymers, thermoplastic polymer(s), thermoset polymer(s), and combinations thereof. 
It is stated by [0031] that the stem 12 (capillary) may be formed of a polymer. [0032] states that the body 14 may be made of nylon or a polymer such as polypropylene, both of which are understood to be synthetic polymers. [0033] further states that the body 14 may be formed from thermoplastic materials. 
Regarding claim 5, Cobain further teaches wherein the micro-cavities (16) are formed in the at least one side of the body (14) via manufacturing techniques selected from the group consisting of injection molding.
[0033] states that body 14 is made from thermoplastic materials suitable for casting, profile extrusion, molding, solid freeform fabrication, or embossing. [0043] further states that body 14, which contains apertures 16 (micro-cavities), is manufactured by an injection molding process, which minimizes the variance in the size of apertures 16 (micro-cavities). 
Regarding claim 6, Cobian further teaches wherein each micro-cavity (16) of the plurality of micro-cavities (16) comprises at least one substantially three dimensional geometrical shape selected from the group consisting of a cone, triangular prism and any combinations thereof.
It is seen in Figures 1 and 2A that the apertures 16 (micro-cavities) are a three dimensional geometrical shape. [0038] states that the apertures 16 (micro-cavities) may be circular, oval, rectangular, square, or irregular. It is further seen in Figure 1 and 2A that the apertures 16 (micro-cavities) will have a three dimensional shape. Figure 1 shows a “D” shape, however this shape is understood to not be limited, and if the aperture shape were to be circular then the apertures 16 are understood to have a cone geometry or if it were in the shape of a rectangle it would have the geometry of a triangular prism ([0038]). 
Regarding claim 21, Cobain further teaches wherein the body (14) is further defined as having at least four sides, and wherein the plurality of micro- cavities (16) is formed in at least one side of the body (14).
It is seen in Figure 1 that the body 14 is a generally round shape, where it is understood that each column of apertures 16 (micro-cavities) defines a side. 
Regarding claim 22, Cobian teaches the liquid test sample dispensing and waste collection device of claim 21. Cobian further teaches wherein the plurality of micro-cavities (16) is formed in at least two sides of the body (14).
It is seen in Figure 1 of Cobain that there are apertures 16 (micro-cavities) that are on all sides of the body 14, as each row of apertures 16 (micro-cavities) are understood to define a side of the body 14. 
Regarding claim 23, Cobian teaches the liquid test sample dispensing and waste collection device of claim 21. Cobian further teaches wherein an area defined by the four sides of the body (14) is substantially solid with no hollow space therein.
As seen in Figure 1, it is understood that the sides of the body 14 of Cobian are solid, with Figure 2A showing that the only holes on the sides of the body 14 are the apertures 16 (micro-cavities), therefore the area defined by the four sides of the body are substantially solid with no hollow space therein.
It is described in [0034] of the instant specification that the body of the dispensing device has the area defined by the first side 22, second side 26, third side 30, and fourth side 34 of the body 14 is solid with no hollow spaces existing in such area, however [0034] further states that the area need not be entirely solid and may contain a portion of the area that includes a hollow space which would allow for savings in manufacturing costs due to less material usage. Therefore, it is understood that by “no hollow space” it means that the material used to make the body is solid and not porous. 

Response to Arguments
Applicant’s arguments, see page 9, filed 04/13/2022, with respect to the rejection(s) of claim(s) 1-6 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cobian (US-2011/0179887-A1).
Applicant argues on page 10 that Cobian does not teach a liquid test sample dispensing and waste collection device, where the device of Cobain is only for sample acquisition and having no structure for capturing waste. Examiner respectfully disagrees. Cobian teaches all the structural limitations of claim 1. Applicant arguments are directed to the intended use of the device (sample dispensing and waste collecting), where the intended use of the device does not provide any additional structure to the device. The device of Cobian is capable of sample acquisition, and the structure of Cobian is capable of waste collection. 
Applicant further argues on page 10 that Cobian does not teach a capillary for collecting a patient’s liquid test sample and dispensing the patient’s liquid test sample, that the stem 12 of Cobian is only capable of rotation of the body or introduction of fluid into the body to flush sample out of the body, where it is the body that collects the sample. Examiner respectfully disagrees. Claim 1 is drawn to a capillary for collecting a patient’s liquid test sample and dispensing the patient’s liquid test sample. Cobian teaches where the stem 12 is moved and rotated to collect a liquid test sample, and has a liquid flushed through to dispense, which meets the limitations of the claim. The stem 12 is a capillary “for collecting a patient’s liquid test sample”, as it is still involved in the collection of the sample. 
Applicant argues that Cobian does not teach a body for collecting liquid waste. Examiner respectfully disagrees. Cobian teaches where the apertures remove particles by capillary force in addition to abrasive action ([0029]). [0049] further states that the particles can have the consistency of a fluid. Therefore, the device of Cobian is capable of collecting liquid waste. 
Applicant argues that Cobian does not teach where the body having a plurality of micro-cavities into which liquid waste flows and is retained, where Cobian teaches that the apertures temporarily acquire sample and then must release the sample upon rotation. Examiner respectfully disagrees. The sample in the apertures of Cobian remain in the apertures until the device is rotated, and as such the sample is retained. As long as the sample in Cobian is retained for some period of time, even if it is released after, will still read on the limitations of the claim since the sample is retained at some point. Further, the limitations of “the body to collect liquid waste” and “wherein liquid waste from the at least one diagnostic assay flows into the at least one of the micro-cavities and is retained therein” are intended uses of the device that do not provide any additional structure, and as such so long as the prior art is capable of collecting liquid waste and retaining liquid waste, it will read on the claim. 
Applicant argues that Cobian does not teach a capillary that is not in fluidic communication with the body. Examiner respectfully disagrees. With the valve described in claim 1 above, it is understood that the stem and the body are not in fluid communication until the valve is released.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796